JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 7, 2003 be affirmed. In the judgment filed June 11, 2003, the district court properly dismissed the complaint without prejudice for lack of subject matter jurisdiction, and the district court did not abuse its discretion in denying reconsideration of that order.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.